FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 STATE OF ARIZONA; TERRY L.                 No. 11-17484
 GODDARD, Attorney General for the
 State of Arizona; ARIZONA                     D.C. No.
 DEPARTMENT OF LAW, Civil Rights            4:08-cv-00441-
 Division,                                      MWB
                  Plaintiffs-Appellees,

 ANGELA AGUILAR,                               ORDER
      Intervenor-Plaintiff-Appellee,

                   v.

 ASARCO LLC,
            Defendant-Appellant.


                  Filed February 28, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.